PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Amended Answer.
Claimant, Regional Jail and Correctional Facility Authority, provides and maintains the Eastern Regional Jail and Central Regional Jail as facilities for the incarceration of prisoners who have committed crimes in various counties. Some of the prisoners held in these regional jails have been sentenced to facilities owned and maintained by the respondent, Division of Corrections. Claimant brought this action in the amount of $579,335.69 to recover the costs of housing for *48prisoners who have been sentenced to a State penal institution, but due to circumstances beyond the control of the claimant, these prisoners have had to remain in the regional jails for periods of time beyond the dates of the commitment orders.
Claimant asserts that respondent is liable for inmate costs of $353,602.74 for the Eastern Regional Jail and $225,732.95 for the Central Regional Jail.
Respondent filed an Answer admitting the validity of the claim and that the amount of $579,335.69 is fair and reasonable. However, Respondent further state that it did not have sufficient funds in its appropriation for the fiscal year with which to reimburse the claimant.
This Court has determined in prior claims by claimant for the cost of housing inmates that respondent is liable to claimant for these costs, and the Court has made the appropriate awards. The Court previously determined in the County Comm’n. of Mineral County v. Div. of Corrections, an unpublished opinion of the Court of Claims issued November 21, 1990, that the respondent is liable to the claimant for the cost of housing these inmates.
In view of the foregoing, the Court makes an award to claimant in the amount of $579,335.69.
Award of $579,335.69.